Citation Nr: 0829097	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for left ear 
hearing loss, evaluated as 10 percent disabling prior to 
August 9, 2004, and evaluated as 30 percent disabling 
thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ear tinnitus.

3.  Entitlement to a rating in excess of 30 percent for 
corneal opacity, left eye.

4.  Entitlement to an effective date prior to July 16, 2004, 
for a grant of service connection for left ear hearing loss.

5.  Entitlement to an effective date prior to September 27, 
2005, for a grant of service connection for left ear 
tinnitus.

6.  Entitlement to service connection for a cataract of the 
right eye, claimed as secondary to the veteran's service-
connected left eye disability. 




REPRESENTATION

Appellant represented by:	Deborah A. Carothers, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from May 1943 until November 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2005 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Philadelphia, Pennsylvania, and Cleveland, Ohio, 
respectively.  

The veteran presented testimony at a July 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to August 9, 2004, the veteran's service-connected 
left ear hearing loss was manifested by Level XI impairment; 
his nonservice-connected right ear hearing loss is evaluated 
as Level I impairment.

2.  From August 9, 2004, the veteran's service-connected left 
ear hearing loss has been manifested by Level XI impairment, 
and his nonservice-connected right ear hearing loss has been 
manifested as no worse than Level IV impairment.

3.  The veteran's service-connected left ear tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

4.  Throughout the rating period on appeal, the veteran's 
corneal opacity of the left eye has been manifested by 
central visual acuity of no worse than 20/200 in the left eye 
and no worse than 20/40 in the right eye.

5.  The veteran separated from active service in November 
1946; he did not raise a claim of entitlement to service 
connection for left ear hearing loss or left ear tinnitus 
within one year of discharge.

6.  In an unappealed September 1998, rating decision, the RO 
denied a claim of entitlement to service connection for left 
ear hearing loss.  

7.  The veteran's request to reopen a claim of entitlement to 
service connection for left ear hearing loss was received by 
the RO on July 16, 2004.

8.  No communication or medical record following September 
17, 1998, and prior to July 16, 2004, may be interpreted as 
an informal claim of entitlement to service connection for 
left ear hearing loss.

9.  Tinnitus was first objectively demonstrated at a VA 
examination dated September 27, 2005.  

10.  The competent evidence of record does not demonstrate 
that the veteran's nonservice-connected right eye cataracts 
are proximately due to or the result of, or were aggravated 
by, his service-connected corneal opacity of the left eye.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased initial 
evaluation for left ear hearing loss, rated as 10 percent 
disabling prior to August 9, 2004, and as 30 percent 
disabling therefrom, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for left ear tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for corneal opacity of the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.79, 4.83, 4.83a, 4.84a, 
Diagnostic Codes 6071-6079 (2007).

4.  The criteria for an effective date prior to July 16, 
2004, for the award of service connection for left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2007).

5.  The criteria for an effective date prior to September 27, 
2005, for the award of service connection for left ear 
tinnitus have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2007).

6.  Right eye cataracts are not proximately due to or the 
result of or aggravated by the veteran's service-connected 
corneal opacity of the left eye.  38 U.S.C.A. §§ 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in August 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Additionally, with respect to the Dingess 
requirements, in March 2006, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
issue on appeal.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
full and fair adjudication of this claim.  

It is observed that the veteran's hearing loss and tinnitus 
claims arise from his disagreement with the initial 
evaluation and effective date assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA as 
to these claims.

Finally, the veteran's left eye claim is an increased rating 
claim that did not stem from the initial rating assignment.  
In this vein, it is noted that for increased-compensation 
claims, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the file contains an August 2004 communication 
which satisfies the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) and was sent to the veteran prior to the 
initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  In any event, a Dingess letter dated March 
2006 is of record.  

Regarding the Vazquez-Flores requirements, notice is found to 
have been satisfied by way of a July 2008 letter from the RO 
which addresses the need to submit evidence regarding the 
severity and duration of symptoms, as well as the impact of 
the disability on employment and daily life.  Again, this 
letter is found to satisfy the Vazquez-Flores notice 
requirements.  However, it was sent to the veteran following 
the adverse determination on appeal, and the claim has not 
since been readjudicated.  Accordingly, the July 2008 notice 
is not compliant with respect to timing.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Again, the July 2008 notice letter regarding the left eye 
increased rating claim was untimely, and such timing 
deficiency has not been cured.  Therefore, prejudice is 
presumed.  However, such presumption of prejudice is here 
overcome.  Indeed, from the earlier March 2006 Dingess 
letter, a reasonable person could be expected to understand 
what type of evidence was necessary to substantiate the 
claim.  Moreover, since the issuance of the March 2006 
letter, the claim was readjudicated in a May 2007 
supplemental statement of the case.  Additionally, at the 
time of the 2008 hearing, the veteran and his attorney 
demonstrated that they had sufficient knowledge of what was 
necessary to support the claims.  

Based on the foregoing, adequate notice was provided to the 
veteran as to all issues on appeal prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this regard, it is acknowledged 
that the veteran's service treatment records are not 
available and are presumed to have been destroyed in a fire.  
In such cases, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Further regarding the duty to assist, the claims file 
contains the veteran's post-service reports of VA and private 
treatment and examination.  Moreover, the veteran's 
statements in support of his claim are of record, including 
testimony provided at a January 2007 hearing before the RO 
and a July 2008 hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

At the time of his hearing, additional VA treatment records 
were procured.  VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction/RO for review and preparation 
of a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant. 38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, although 
there is no written waiver, the additional records are 
redundant of what was already of record, and, thus, there is 
no need to refer the new evidence to the RO.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Moreover, an appeal from the initial assignment of a 
disability rating, such as the case with the left ear hearing 
loss and tinnitus claims, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Left Ear Hearing Loss

The veteran is claiming entitlement to an increased initial 
rating for his service-connected left ear hearing loss.  From 
July 16, 2004, until August 9, 2004, the veteran is in 
receipt of a 10 percent evaluation for left ear hearing loss.  
Effective August 9, 2004, he is in receipt of a 30 percent 
evaluation.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, effective August 9, 2004, 38 C.F.R. § 
3.383(a)(3) provides that, where the evidence demonstrates 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service-connected disability 
and hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 in 
the other ear, compensation is payable as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.

Furthermore, in evaluating hearing loss, under 38 C.F.R. § 
4.86(a), when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

The Board will first consider whether an evaluation in excess 
of 10 percent is warranted for the period from July 16, 2004, 
until August 9, 2004.  

While the claims file contains VA and private audiologic 
examinations dated in June 2004 and May 2005, the findings 
are not in a format compatible with VA rating guidelines.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  As such, 
these examinations cannot be considered in evaluating the 
veteran's left ear hearing loss.  

The veteran underwent a VA audiologic examination in 
September 2005.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
60
60
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 0 percent in the left ear.

Again, prior to August 9, 2004, the revised provisions of 
38 C.F.R. § 3.383 are inapplicable.  Therefore, for this 
period, the hearing acuity of the nonservice-connected right 
ear must be considered normal for the purposes of evaluating 
the service-connected disability at issue. VAOPGCPREC 32-97, 
62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 
11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 
F.3d 1351 (2000).  Accordingly, a designation of Level "I" is 
assigned for the right ear.

Applying the findings of the September 2005 VA audiologic 
examination to the rating criteria for hearing impairment as 
in effect prior to August 9, 2004, the Board concludes that 
there is no basis for a rating in excess of 10 percent for 
the veteran's left ear hearing loss.  Considering that the 
veteran's left ear manifests an average puretone threshold of 
105 decibels, and 0 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to be Level XI impairment.  Moreover, while 
38 C.F.R. § 4.86(a), for an exceptional pattern of hearing 
loss, applies, the same Level XI designation is derived upon 
consulting 38 C.F.R. § 4.85, Table VIA.  Again, the veteran's 
right ear is designated at Level I hearing impairment prior 
to August 9, 2004.  

In sum, the veteran's right ear hearing acuity is designated 
as Level I hearing loss.  The veteran's left ear hearing 
acuity is designated as Level XI hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 10 percent 
evaluation is derived.  

Based on the foregoing, there is no basis for assignment of a 
rating in excess of 10 percent for left ear hearing loss 
prior to August 9, 2004.

As previously discussed, as of August 9, 2004, 38 C.F.R. 
§ 3.383 enables the rater to consider the actual degree of 
hearing impairment manifested in the nonservice-connected 
right ear in cases such as this, where the nonservice-
connected ear hearing loss at least rises to the level of 
impaired hearing for VA rating purposes under 38 C.F.R. 
§ 3.385.

Based on the results of the September 2005 VA audiologic 
examination, the veteran's right ear manifests Level IV 
impairment.  When considered with the Level XI impairment in 
the left ear, application of 38 C.F.R. § 4.85, Table VII 
yields a 30 percent rating.  Again, such rating is assigned 
effective August 9, 2004, the effective date of the revisions 
to 38 C.F.R. § 3.383.  There is no basis for an evaluation in 
excess of 30 percent.  Indeed, the claims file does not 
contain any subsequent audiometric data in a format 
compatible with VA rating guidelines. 

In sum, an initial rating in excess of 10 percent for left 
ear hearing loss is not warranted prior to August 9, 2004.  
An initial rating in excess of 30 percent is not warranted 
from August 9, 2004.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


B.  Left Ear Tinnitus

Effective September 27, 2005, the veteran is assigned a 10 
percent initial rating for tinnitus of the left ear pursuant 
to DC 6260. That code section affords a maximum benefit of 10 
percent for recurrent tinnitus. Note (2) instructs the rater 
to assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.

Again, DC 6260 affords a maximum benefit of 10 percent for 
tinnitus.  There is no basis for a higher rating and there 
are no other relevant diagnostic codes for consideration.  
Moreover, a separate evaluation of 10 percent for each ear is 
expressly precluded by Note(2) to DC 6260, in effect 
throughout the rating period on appeal.  In any event, the 
veteran is only service-connected for left ear tinnitus in 
this case.  Additionally, nothing in the record reflects or 
suggests factors warranting extraschedular consideration, 
such as marked interference with employability or frequent 
hospitalizations due to the tinnitus. 38 C.F.R. § 3.321. 
Consequently, referral for extraschedular consideration is 
not suggested by the record.

In sum, there is no support for a rating in excess of 10 
percent for left ear tinnitus for any portion of the rating 
period on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

C.  Left Eye Corneal Opacity

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for left eye corneal 
opacity.

In evaluating eye disabilities, the best distant vision 
obtainable  after best correction by glasses will be the 
basis of rating visual acuity, except in cases of keratoconus 
in which contact lenses are medically required. 38 C.F.R. § 
4.75 (2007).

It is observed the veteran's left eye disability is rated 
based on impairment of central visual acuity.  This is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

In the present case, the veteran has been rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6070.  That code section 
contemplates blindness in one eye, having only light 
perception.  As defined under 38 C.F.R. § 4.79, blindness of 
one eye, having only light perception, exists when there is 
inability to recognize test letters at 1 foot (.30 m.) and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91 m.); with lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  This has not been 
demonstrated by the competent evidence of record.  Therefore, 
Diagnostic Codes 6063-6070 are eliminated from consideration 
here.  

A VA optometry clinic note dated in November 2004 revealed 
right eye visual acuity of 20/30-2, and left eye visual 
acuity of 20/100-1.  Consulting the table for impairment of 
central visual acuity, such findings do not enable a rating 
in excess of 30 percent.  

The veteran next underwent a VA eye examination in March 
2005.  At that time, his best-corrected distant visual acuity 
of the left eye was 20/400, which pinholed to 20/200.  The 
examination report also indicated visual acuity of 20/400 in 
the right eye secondary to scarring, but this appears to be a 
typographical error.  Indeed, the remainder of the competent 
evidence of record demonstrates corneal scarring only in the 
left eye.  It appears therefore, that only the acuity of the 
left eye was measured.  Moreover, the examiner noted that the 
20/400 measurement did not appear to match the scarring.  
Rather, he found that prior measurements of 20/80 to 20/100 
were more consistent with the veteran's level of corneal 
scarring.  

As the March 2005 VA examination appears to only address the 
left eye, it cannot serve as a basis for an increased rating 
here.  

A VA optometry clinic note dated in June 2005 shows right eye 
visual acuity of 20/40, and left eye visual acuity of 
20/80+2.  Consulting the table for impairment of central 
visual acuity, such findings do not enable a rating in excess 
of 30 percent.  

A subsequent VA optometry treatment report dated in June 2006 
revealed right eye visual acuity of 20/40+3, and left eye 
visual acuity of 20/100.  Again, none of these results 
warrant an increased evaluation under the table for 
impairment of central visual acuity found at 38 C.F.R. 
§ 4.84a.  

The Board has considered whether any alternate Diagnostic 
Codes might serve as a basis for an increased rating here.  
However, the code sections pertaining to impairment of field 
vision and muscle function are not found to be relevant to 
the veteran's disability picture here.  Accordingly, there 
are no other Diagnostic Codes for consideration.  

In sum, there is no basis for a rating in excess of 30 
percent for the veteran's corneal scarring of the left eye 
for any portion of the rating period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, with respect to all of the veteran's increased 
rating claims, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

II.  Earlier Effective Dates

A December 2005 rating decision granted entitlement to 
service connection for left ear hearing loss and assigned a 
10 percent evaluation effective July 16, 2004.  That same 
decision also granted entitlement to service connection for 
left ear tinnitus, and assigned a 10 percent rating effective 
September 27, 2005.  The veteran contends that he is entitled 
to an earlier effective date for these grants of service 
connection.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in November 1946.  He did not submit a claim of 
entitlement to service connection for hearing loss or 
tinnitus within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. 

It is observed that a September 1998 rating decision denied a 
claim of entitlement to service connection for left ear 
hearing loss.  That decision is final.  See 38 U.S.C.A. 
§ 7105.  The effect of that finality is to preclude an award 
of an effective date prior that denial.  Moreover, the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded in the 
present case for left ear hearing loss must follow September 
17, 1998.  Moreover, as previously noted, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's request to reopen his 
hearing loss claim on July 16, 2004.  Thus, that date serves 
as the date of claim.  Although the evidence of record does 
not reveal an exact date upon which the entitlement arose, 
the Board notes that such information is not required in 
order to conclude that the July 16, 2004, the date selected 
by the RO, is the earliest possible effective date.  The 
reason for this is that, if the entitlement arose prior to 
July 16, 2004, then the date of claim would be the later of 
the two, and hence the correct effective date as provided by 
38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after July 16, 2004, would not entitle 
the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision in September 1998 but 
prior to July 16, 2004, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date for 
left ear hearing loss.  In this regard, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155 (2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between September 17, 
1998, and July 16, 2004, indicating an intent to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's July 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for left ear hearing loss was filed 
earlier than July 16, 2004.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

The Board is cognizant of the arguments raised at the July 
2008 hearing, in which the veteran's representative asserted 
that the injury to the left ear occurred during service in 
1946, and that therefore, an effective date back to that date 
is warranted.  In this regard, the Board points out that the 
grant of service connection is itself an acknowledgement that 
the left ear hearing loss was incurred in service.  However,
as explained previously, the prior final denial of the 
hearing loss claim in September 1998 removes the possibility 
of an award prior to that time.  

The veteran's representative also contended at the July 2008 
hearing that, had technology been more advanced in detecting 
hearing problems, the veteran would have filed his claim 
sooner.  While acknowledging this point, the Board notes that 
the rules for establishing effective dates involve a 
consideration of the date of claim, be it formal or informal.  
In other words, a tangible document of record indicating an 
intent to apply for benefits must be identified.  Whether the 
veteran might have filed a claim under a different set of 
circumstances is of no relevance to the application of 
38 C.F.R. § 3.400.  Rather, the inquiry is simply when did he 
file a claim.  

Turning now to the tinnitus claim, the effective date awarded 
was September 27, 2005, the date of the examination first 
showing tinnitus.  

At the July 2008 hearing, the veteran's representative argued 
that the appropriate effective date for tinnitus should have 
been July 16, 2004.  She argued that although the July 2004 
application mentioned only hearing loss and not tinnitus, it 
should have been broadly construed as claims for both.  
Specifically, she stated that "the veteran shouldn't be 
penalized with a later effective date because he's not able 
to diagnose exactly what (his) symptoms are."  

While acknowledging the above contention, the Board finds 
that it does not support assignment of an earlier effective 
date for tinnitus.  Indeed, even if the July 2004 claim for 
hearing loss is broadly interpreted to also encompass a claim 
of entitlement to service connection for left ear tinnitus, 
the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  
Thus, the date of claim would be July 16, 2004, but the first 
objective showing of tinnitus (the date entitlement arose) is 
not seen until the VA examination performed on September 27, 
2005.  As September 27, 2005, is the later of the two dates, 
it is the controlling effective date.  

In sum, the presently assigned effective date of July 16, 
2004, for a grant of service connection for left ear hearing 
loss is appropriate and there is no basis for an award prior 
to that date.  Similarly, the effective date of September 27, 
2005, for the grant of service connection for tinnitus is 
appropriate and there is no basis for assignment of an 
earlier date.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Secondary Service Connection

The veteran is seeking entitlement to service connection for 
cataracts of the right eye as secondary to his service-
connected corneal opacity.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, there is no dispute as to current 
disability. Indeed, VA examination in March 2005 reveals a 
diagnosis of cataracts in both eyes.  There is also no 
dispute that the veteran is service connected for corneal 
opacity of the left eye.  The sole question for 
consideration, then, is whether the competent evidence of 
record indicates that the right eye cataracts are proximately 
due to or the result of the service-connected left eye 
disability, or were aggravated by the service-connected 
disability.

Here, the claims file does not contain any competent opinion 
attributing the right eye cataracts, or any aggravation 
thereof, to the service-connected left eye disability.  
Rather, the VA examiner in March 2005 indicated that the 
cataracts resulted from the normal aging process and were not 
related to the veteran's time in service.  While he did not 
explicitly state that the right eye cataracts were not 
secondary to the service-connected left eye disability, or 
were not aggravated thereby, the Board nevertheless finds 
that the examiner's response was sufficiently clear in 
identifying the normal aging process as the cause for the 
right eye cataracts.  Moreover, no other competent evidence 
of record finds that the veteran's service-connected corneal 
opacity of the left eye  caused or aggravated his right eye 
cataracts. 

The Board acknowledges the veteran's July 2008 hearing 
testimony, in which he explained that, due to his vision 
problems in the service-connected left eye, he was afraid to 
have surgery to correct his nonservice-connected right eye 
problems.  He noted that if anything were to go wrong during 
such surgery he would essentially be blind in both eyes.  In 
what appears to be a restatement of the same contention, the 
veteran's representative also added that service connection 
should be granted for the right eye because it was a "paired 
organ."  

While sympathetic to the veteran's situation, the above 
arguments do not serve as a basis for a grant of secondary 
service connection.  Again, only upon a showing that the 
right eye cataracts were proximately due to or the result of 
the left eye corneal opacity would a grant of secondary 
service connection be warranted.  Here, the objective 
evidence fails to demonstrate such a causal relationship.  
Accordingly, the claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a higher initial rating for left ear hearing 
loss, evaluated as 10 percent disabling prior to August 9, 
2004, and evaluated as 30 percent disabling thereafter, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
left ear tinnitus is denied.

Entitlement to a rating in excess of 30 percent for corneal 
opacity, left eye, is denied.

Entitlement to an effective date prior to July 16, 2004, for 
a grant of service connection for left ear hearing loss is 
denied.

Entitlement to an effective date prior to September 27, 2005, 
for a grant of service connection for left ear tinnitus is 
denied.

Entitlement to secondary service connection for a cataract of 
the right eye is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


